Citation Nr: 1022392	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE
 
Entitlement to an effective date earlier than February 6, 
2008, for the grant of service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to 
January 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina that denied service 
connection for PTSD.

In January 2007 the Board issued a decision denying service 
connection for PTSD.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In November 2008 the Court issued an Order that 
vacated the Board's decision and remanded the case to the 
Board for further development.

While the case was at the Court an RO rating decision in July 
2008 reopened the previously-denied claim and granted service 
connection for PTSD, with an assigned initial rating of 50 
percent effective from February 6, 2008.  The Veteran has 
appealed the assignment of this effective date for service 
connection.  


REMAND

In December 2009 the Board dismissed the appeal for service 
connection for PTSD, as the RO's intervening grant of service 
connection in July 2008 had rendered that issue moot.  The 
Board remanded the issue of entitlement to an earlier 
effective date for service connection to the Appeals 
Management Center (AMC).  
The Board's directed the AMC to determine whether a 
substantive appeal had been submitted in response to the 
Statement of the Case on the effective date issue.  The AMC 
was directed to not return the issue to the Board unless a 
substantive appeal was received.  The Board further directed 
the AMC to assign an effective date of service connection on 
the basis of the original claim, since there had been no 
final denial of that claim.

In response to the Board's remand the AMC determined that a 
substantive appeal had not been received.  It issued a 
Supplemental Statement of the Case (SSOC) dismissing the 
appeal and returned the case to the Board.  There is no 
indication the RO has assigned an effective date on the basis 
of the original claim, as directed in the Board's remand.  A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order; where the 
remand orders of the Board were not complied with, the Board 
itself errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

The RO or the AMC must assign an effective 
date of service connection for PTSD on the 
basis of the initial claim (claim received 
December 8, 2003, and denied in the 
February 2004 rating decision that never 
became final).

Otherwise, as there is no substantive 
appeal in regard to the rating decision of 
December 2008, the Board does not have 
jurisdiction to review that decision and 
it should not be returned to the Board.  
38 C.F.R. § 20.202 (2009). 
	
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)




States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


